Citation Nr: 1015193	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  02-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Lorenzo DiSalvo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In December 2003 the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In April 2007 the Board issued a decision in which it 
adjudicated the Veteran's appeal with regard to service 
connection for PTSD.  The Veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Veterans 
Court).  In August 2009, the Veterans Court granted a joint 
motion for remand of the Veteran and the Secretary of 
Veterans' Affairs (the Parties), vacated the April 2007 
decision, and remanded the matter to the Board for compliance 
with the instructions in the joint motion.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.  

2.  The Veteran has not alleged a verified or verifiable in-
service stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

At the outset the Board notes that the Veteran's service 
personnel records are deemed to have been lost in a fire at 
the National Personnel Records Center (NPRCI).  In such 
cases, the Board has a heightened duty to explain its 
decision and to carefully consider the benefit of the doubt 
rule where applicable.  Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  This does not mean that there is a lower legal 
standard for proving a claim for service-connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  The following analysis has been undertaken with 
this heightened duty in mind.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
competent evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147.  "Credible supporting evidence of the actual occurrence 
of an inservice stressor cannot consist entirely of after-
the-fact medical nexus evidence."  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  

VA has adopted the diagnostic criteria, including those 
related to stressors, set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been.  38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

Here the matter turns on whether the Veteran's alleged 
inservice stressors are verified, and part and parcel to that 
determination, whether the Veteran engaged in combat with the 
enemy.  The Board determines that he did not engage in combat 
with the enemy and that none of his alleged inservice 
stressors are verified. 

The veteran alleged that he engaged in combat with the enemy 
and that he had combat-related stressors.  Specifically, he 
alleged that:

(1) when landing at Inchon under enemy fire in 1952, he 
saw a fellow soldier, nicknamed "[redacted]," shot in the 
head and killed; 

(2) he witnessed another soldier named [redacted] standing in 
the open during an attack without his helmet, going 
'round and round' and calling the Veteran's nickname 
"[redacted]" and that he does not know what happened to the 
[redacted]; 

(3) he and other members of his unit found a Korean man 
and tied him to a tree, and U.S. soldiers then stabbed 
the man with bayonets; and 

(4) he was racially harassed and discriminated against 
when his unit was integrated, including being set up to 
be killed.  

In the joint remand, the Parties referred to the Veteran's 
stressors of (1) witnessing a soldier named "[redacted]" shot 
at Inchon, Korea, (2) another soldier named "[redacted]" 
standing in battle without a helmet, going around in circles 
and calling the Veteran by his nickname "[redacted]", and (3) the 
bayonetting of a helpless Korean man by fellow U.S. soldiers, 
as "combat-related" and stated that the following 
justification for the remand to the Board was applicable only 
to those alleged stressors.  That justification was that the 
Board's findings regarding the Veteran's testimony were not 
fully supported by the record.  

The "findings" referred to were that the Veterans' 
credibility was lessened because while the battle of Inchon 
occurred in 1950 the Veteran stated that he landed at Inchon 
under enemy fire in 1952 although he did not join the 
military until 1951.  

Somewhat unclear, the Parties stated that "Contrary to the 
Board's discussion of Appellant's testimony, the evidence of 
record reveals Appellant did not assert that he was involved 
in the 1950 invasion of Inchon."  

The Board is well aware that the Veteran alleged that he took 
part in the 1952 beach landing under heavy fire at Inchon.  
However, as explained below, research shows that there was no 
1952 beach landing at Inchon.  The Parties then referred to 
2006 e-mail correspondence between the Veteran's 
representative at the time, Mr. Little, and a VA employee, 
Ms. "M."  In the instant decision the Board quotes from 
testimony presented during the Veteran's Board hearing and 
from the 2006 communications and explain its analysis of the 
evidence referred to by the Parties.  

In light of the joint motion, the undersigned believes the 
Board must make one point very clear:  The Board has found 
the Veteran to be an inaccurate factual historian.  The Board 
will endeavor to explain why its has found the Veteran not 
credible in his accounts of inservice stressors, and, indeed, 
has demonstrated a propensity for lack of credibility 
throughout his long relationship with VA, providing factual 
evidence against all claims he has raised with the VA.  

Also noted is that these reports by the Veteran are alleged 
stressors, and, while obvious from the face of his 
descriptions these are combat related alleged events, such 
does not mean that the Veteran engaged in combat with the 
enemy.  There is no presumption that he did so, his report of 
alleged combat related events, standing alone, does not 
establish that he did engage in combat with the enemy and 
does not trigger application of 38 U.S.C.A. § 1154(b).  

The Veteran's DD 214 shows that he had 14 and 1/2 months of 
foreign and/or sea service and that he had been awarded the 
Korean Service Medal with 3 bronze service stars, the United 
Nations Service Medal, and the National Defense Service 
Medal.  None of these medals are awarded exclusively for 
combat service and therefore do not directly show that he 
engaged in combat with the enemy.  

Of record is a February 2000 Personnel Information Exchange 
System (PIES) response indicating that the Veteran's 
personnel file was determined to have been destroyed in a 
fire NPRC.  Some service treatment records are associated 
with the claims file, most of these are from June 1953 and 
later and involve inpatient treatment for malaria.  There has 
never been an allegation or evidence that the Veteran's 
personnel records would show actual receipt of combat medals, 
badges, or decorations, therefore absence of those records 
are of little importance.  

In this decision, the Board determines that there is no 
credible evidence that the Veteran engaged in combat with the 
enemy and there is no credible evidence that the Veteran's 
alleged stressors occurred.  Nor is the Veteran credible.  Of 
note is that the Board is obligated to analyze the 
credibility and probative value of evidence.  The U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Federal Circuit has also provided that " the 
Board, as fact finder, is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc "  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  Similarly, the Veterans Court has 
stated that "The credibility of a witness can be impeached 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).  

In the instant decision, the Board discusses the Veteran's 
reports in relation to an issue not before the Board.  This 
the Board does in analyzing all of the relevant evidence of 
record.  This evidence is relevant to the Veteran's factual 
credibility, which is placed in issue with regard to his 
claim which is before the Board.  

The Veteran first filed for VA disability benefits in 
November 1961, claiming service connection for malaria and 
for narcotic addiction.  At this time he reported that he was 
hospitalized at Ellington Air Force Base and administered 
morphine in June or July 1953 and that he had used narcotics 
from that time until July 1960.  In a remarks section of his 
claim the Veteran reiterated that after leaving Ellington Air 
Force Base hospital he was addicted and abused drugs until 
July 1960.  There was no mention at this point of any other 
source of his admitted narcotic addiction.  

Service treatment records show that the Veteran was admitted 
at Ellington Air Force Base Air Force Hospital in June 1953 
for treatment of a sore throat, chills, and high fever.  He 
was diagnosed with malaria and treated with a number of 
drugs, including codeine, but was not treated with morphine, 
as he has stated.  

This discrepancy alone would not necessarily be very 
probative of any lack of credibility on the part of the 
Veteran.  However, it does add one item to a number of items 
of evidence which shows that the Veteran is not credible.  
More importantly, here the Veteran attributes his subsequent 
narcotic addiction solely to treatment provided by the 
military; he would later change, or add to, this story.  

The next evidence is from 1987 when the Veteran again filed a 
claim for VA disability benefits for drug addiction.  He 
reported that he was sent up on the line in Kumwa Valley 
combat zone and stated "[m]y platoon seargeant (sic) 
(willie) introduced me to "HERION" by injection."  He 
reported that he used heroin daily for 13 months, came home 
and entered Ellingotn Air Force Base hospital where he was 
treated for malaria and heroin withdrawal, morphine was given 
to him daily at the hospital and he left the hospital with a 
morphine habit.  

This statement, when compared to the service treatment 
records and his earlier statement shows that the Veteran is 
not credible.  The treatment records from his stay in the 
hospital in June 1953 make no mention of treatment for drug 
addiction.  Indeed, in November 1961 he reported that he 
developed a drug addiction due to the administering of 
morphine at Ellington Air Force Base, but never mentioned the 
use of heroin prior to the hospitalization.  But in 1987, he 
adds to his account, now stating that he first developed a 
heroin addiction while serving in Korea after he was given 
heroin by his sergeant and was treated for drug addiction at 
the same time that he was treated for malaria.  

Again, standing alone, this evidence may have been viewed by 
the Board as merely an inaccuracy due to the effects of time 
on the Veteran's memory.  But, taken with other evidence of 
record, it forms a picture of the Veteran as not credible.  

Of note at this point is that in his 1987 letter the Veteran 
reported that he was introduced to heroin by injection.  This 
story would change in later accounts when the Veteran 
reported that he was introduced to heroin by fellow soldiers 
via heroin laced cigarettes.  

In September 1987, the Veteran underwent VA psychiatric 
examination in connection with his claim.  Report of that 
examination documents the Veteran provided history that his 
job in the military was handling chemicals for smoke screens, 
smoke grenades, and napalm, and that while in Korea he was 
sent "up front" as a rifleman.  He reported that he was 
frightened and easily enticed by his platoon sergeant and 
other soldiers into shooting up heroin.  

The examiner, Dr. "M" stated that the Veteran "made the 
improbable claim that after he was evacuated to a hospital 
for treatment for malaria he was given morphine to the point 
of addiction."  As to stressors, Dr. M. noted that the 
Veteran reported witnessing "some awful things" which Dr. 
M. stated that the Veteran had described in gory detail and 
involved seeing men shot.  He also stated that the Veteran 
reported witnessing a capture and bayonetting of a north 
Korean soldier by the Veteran's fellow soldiers.  

Mental examination found the Veteran to be logical and 
coherent, have good recall, of high average IQ and Dr. M. 
stated that the Veteran "also seemed to be quite crafty."  
This finding along with Dr. M's statement regarding the 
improbability of the Veteran's report regarding treatment of 
the Veteran with morphine, evidences an impression of the 
Veteran upon Dr. M as not credible.  The Board finds this 
impression to be particularly accurate and probative because 
it occurred under highly objective circumstances and fits in 
with the rest of the evidence of record.  Dr. M concluded 
that there was no evidence of symptomatology on which to base 
a diagnosis of PTSD.  In December 1987, the RO denied service 
connection for PTSD.  That claim has subsequently been 
reopened.  

VA treatment notes show that the Veteran was treated for 
numerous bite wounds from a dog attack in January 1988.  This 
was followed by psychiatric treatment including treatment by 
the physician, Dr. M. who had conducted the September 1987 
examination.  These notes include that the Veteran's symptoms 
were not very obvious when the examination was conducted but 
Dr. M but Dr. M. now believed that the dog attack exacerbated 
the symptoms and that the symptoms were now obvious.  

In October 1988 the Veteran and Dr. M. testified before an RO 
hearing officer.  The Veteran testified that he had 
nightmares almost every night.  1988 hearing transcript at 5.  
He went on to describe the alleged incident in which he 
stated he participated, where a Korean soldier was tied to a 
tree and stabbed with a bayonet.  Id. at 6.  Dr. M. testified 
that few practitioners, other than himself and some co-
therapists who had formed a treatment group, were interested 
in treating PTSD in Korean War Veterans.  Id. at 7-8.   Dr. 
M. stated that when he began treating the Veteran he was 
hoping that he would get enough people like the Veteran to 
start the group; a goal which Dr. M. eventually achieved.  
Id. at 8.

In explaining his current diagnosis of the Veteran as 
suffering from PTSD as opposed to his evaluation of the 
Veteran as not suffering from PTSD, Dr. M. testified that at 
the time of the examination he did not find the PTSD symptoms 
to be severe enough to be disabling but that his opinion had 
changed after seeing the Veteran following the dog bites.  
Id.  Dr. M. went on to state that the Veteran had reported 
that the dog attack "brought him back to the traumatic 
situation described in Vietnam and the particular time when 
the POL or the oil and petrol dumps were blown up by the 
incoming rounds, and he saw people that he worked with just 
running in flames and dying, screaming, and he was helpless 
to do anything."  Id.  Dr. M. stated that as to the bayonet 
attack on the Korean soldier, at the time of the examination 
the Veteran felt awful about having participated in that 
event "but again at the time the feeling was not strong 
enough to be considered disabling."  Id.  

The Board does not find Dr. M.'s explanation particularly 
favorable to the Veteran.  What is important from Dr. M.'s 
explanation are two points.  First, the reasons he gave 
during his testimony for not diagnosing the Veteran with PTSD 
during the examination are different than the reasons he gave 
in the examination report.  In the report, he stated that the 
Veteran did not have symptomatology for PTSD, in his 
testimony Dr. M stated that his symptoms were not disabling 
enough to constitute PTSD.  These are clearly different 
reasons, one going to presence of symptoms and the other 
going to the severity of present symptoms.  Second, Dr. M. 
indicated patients such as the Veteran, and indeed, the 
Veteran, were necessary for him to start a PTSD group.  

These two points, taken together with Dr. M.'s observation 
that the Veteran was 'crafty' fit into the picture of the 
Veteran as manipulating others to provide information 
favorable to the Veteran's claims.  In short, Dr. M. had his 
own agenda for diagnosing PTSD after he had conducted the 
examination and rendered his report - he wanted to start a 
PTSD group and he needed the Veteran to do so.  Without that 
agenda, in other words, under objective conditions, Dr. M. 
found the Veteran to not suffer from PTSD, as clearly 
indicated in the examination report, undermining the 
probative value of this medical opinion.  

What the Board takes from the examination report and Dr. M's 
testimony is that the Veteran is rather adept at learning the 
error in his presentation, adapting his stories to correct 
for defects, and finding ways to manipulate others to his 
desired ends.  This is again shown by the numerous letters 
from a VA treating psychologist, "S.H." Ph.D. attesting to 
her belief in and of the Veteran.  These letters add nothing 
favorable to the Veteran's claim because the letters are not 
sufficient to establish the occurrence of any claimed 
inservice stressor.  In short, and quoting from Caluza, the 
Veteran has a demonstrated "bad character" or more 
precisely, a character for untruthfulness.  

Also of particular note is the exchange which occurred during 
the 1988 hearing:  

[Hearing Officer].  Was he staying in the 
VA dom [VA domiciliary] prior to the dog-
bite episode?

[Dr. M.]  No, he was out on the street.

[Hearing Officer]  So we really didn't 
have first-hand knowledge of waking at 
night and nightmares and so forth prior 
to that. 

[Dr. M.]  Right.

In explaining the relationship between the dog bite attack 
and the Veteran's service, Dr. M. reported that he could 
determine that it was not only the dog attack that caused the 
Veteran's PTSD but also the Veteran's service in Korea 
because the Veteran's dreams involved a "hodge-podge now of 
dogs, fires, gunshots, and it seems to incorporate Korea."  

Clear from this testimony and simply as a matter of common 
sense, ultimately whether the Veteran has PTSD depends 
entirely on his reports of experiences that are subject only 
to his reports; i.e. the content of his dreams, the emotions 
he experiences in given situations, and his thoughts during 
waking hours.  This evidence is therefore dependent wholly on 
the Veteran's credibility.  If the Veteran is not credible, 
as the Board determines him not to be, his claim fails on 
many fronts.  However, the Board acknowledges that he has 
been diagnosed with PTSD.  

A discharge summary from a June 1988 hospital admission notes 
that the Veteran had not been able to keep jobs but that 
"[h]e has two or three lawsuits going to try and obtain 
money."  

VA treatment notes document that the Veteran had further 
treatment at VA facilities including inpatient psychiatric 
treatment which yielded a host of diagnoses including 
depression, schizophrenia, bipolar disorder, and PTSD.  None 
of these diagnoses are attributed to the Veteran's service.  
Hence, the Board finds no basis for finding that service 
connection is warranted for any of these diagnosed 
conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

October 1997 treatment records address the Veteran's report 
that he awakened nightly at 2:15 in the morning, noting that 
the Veteran "[d]escribed his experience in Army in Korea & 
when he was abandoned in a field - notes that he gets 
disoriented at times and traces it back to this.  Relates the 
2:15 AM to event about killing Korean soldier - sees his 
face."  Again this is nothing more than the Veteran's report 
and by itself does not verify that any of the alleged 
inservice events occurred.  

April 1999 VA treatment notes document the Veteran's report 
of exacerbation of symptoms since he heard of a SWAT team 
massacre in Denver on television.  Reported that the SWAT 
team wore black just like the North Koreans and this flooded 
his memory repressed since 1952.  He stated that he was on a 
ship that sailed for 14 days from Seattle to Yokahama two 
days later the ship stopped in the water and the captain 
stated "This is it men, this is war."  The treatment note 
continues as follows:  

Says the ducks (ships) picked them up to 
take them to Inchon, Korea.  Says upon 
disembarking on the beach he saw red 
tracers in the air & sand.  He saw his 
friend "[redacted]" shot in the head 
[with] blood gushing straight up and 
another friend going 'round & round" 
calling pet's name.  He doesn't know what 
happened to [redacted]."  

He also reported that he was set out to get killed by white 
racists during his service and that a sergeant gave him a 
cigarette which turned out to be heroin and which eventually 
caused his addiction to heroin.  

A VA mental health note from July 1999, signed by the 
Veteran's therapist (who has also submitted several letters 
in support of his claim) states that the Veteran had attended 
the Combat Stress Group and "discussed having repressed his 
memory of events during the Inchon Landing, saying he began 
recalling this material many years later, and is able to deal 
with it now."  Attendance of the Veteran at a Combat Stress 
Group does not verify that he engaged in combat with the 
enemy.  It is only evidence that he convinced VA 
practitioners that he did so.  

In an October 2000 letter the Veteran reported that he served 
a 14 and 1/2 month tour in Korea including extensive combat 
experience in Kumwa Valley.  

In January 2000, the Veteran submitted descriptions of four 
alleged inservice stressors.  In this regard, the Board asks 
the Court to note how the Veteran describes the Inchon event 
in question, not simply saying that he "landed at Inchon", 
or "flew into Inchon" or "was stationed in Inchon" but 
clearly indicating something much more - direct participation 
in the famous Inchon amphious landing in 1952 (two years 
after the event):

First, that he arrived "on the beach of Inchon, Korea under 
heavy fire in March 1952.  As we ran from the "Ducks" 
toward the beach with the skylit up from artillery fire and 
tracer fire directly over our heads and landing in the 
sand."  He again reported that he saw a friend "[redacted]" 
shot in the head and that another friend "[redacted]" was 
turning around in circles screaming the Veteran's name.  He 
reported that he has nightmares about these two alleged 
events.  

The Board, as a factual finding, concludes that clearly the 
Veteran is attempting to state that he was a participant in 
the famous Inchon amphious landing of 1950.  The Veteran was 
not in Korea at that time.  To argue otherwise is not ignore 
the statement.  

As to the second incident he reports that a sargeant who wore 
a confederate flag on his helmet took him out to a field but 
never returned.  He states that after about an hour the field 
became quiet and he began "experiencing a sense on impending 
doom, I knew any moment I was going to shot and killed.  The 
feeling was so intense I defecated on myself, I was in that 
field for about 10 hours."  He reported that he later found 
out that the sergeant had set him up to be killed.  The 
Veteran further reported that his sergeant gave him a 
cigarette to smoke which he later found out was laced with 
"China White" heroin and that this was the beginning of his 
addiction to heroin.  

Of note is that by 1999 the Veteran's story about his 
narcotic addiction had been again transformed.  It started 
out with the Veteran stating that he had been addicted to 
narcotics through military hospital treatment, then it was 
that he was introduced to heroin by injection, which 
obviously implies knowledge of use of the illegal drug, and 
by 1999 not only was he introduced to heroin use by smoking 
the substance, he was innocently unaware that he was using 
the drug.  

The Board is well aware that whether or not the Veteran used 
heroin during his service is not determinative of whether the 
alleged inservice stressors occurred.  But his accounts are 
evidence that he is not credible which goes directly to his 
reports of combat and of course, to his reports of the 
alleged inservice stressors.  

As to the third alleged stressor, the Veteran reported that 
this too occurred in 1952 and that he was in Kumwa Valley, 
Korea.  He reported that he and others found themselves in a 
mine field, the sergeant took out his gun and shot ahead of 
them and a mine exploded, the Veteran's legs turned to mush, 
he could barely walk, and to this day he cannot walk on wet 
grass without his legs turning to mush or even sit and watch 
a ball game in a stadium without experiencing a flashback, 
including weak legs.  

He reported a fourth alleged stressor as the torture of a 
Korean man who was caught in the garbage dump stealing food.  
He stated that the man was tied to a tree and repeatedly 
bayoneted by U.S. soldiers.  He also reported "[i]n 1986 I 
begin to waken by nightmares of this incident at 2:15 AM on a 
regular basics (sic)."  These nightmares of this man face 
appearing in the windows at night made me more comfortable 
sleeping outdoors than indoors."  

In February 2001, the U.S. Armed Services Center for Research 
of Unit Records (USASCURR) sent a letter to the RO stating 
that the nickname "[redacted]" and the last name "[redacted]" did 
not appear in available Korean War casualty data.  This is 
evidence tending to show that the Veteran is not credible.  
The Board is again aware that "[redacted]" was a nickname.  
However, "[redacted]" was not.  Also recognized by the Board is 
that the Veteran did not state that [redacted] was injured or 
killed, but merely that he was going in circles without a 
helmet yelling the Veteran's nickname.  In short, the 
evidence provided by the Veteran, of [redacted] going around in 
circles and of [redacted] being shot in the head, cannot lead to 
verification of the alleged stressors.  

During the December 2003 Board hearing, the Veteran 
elaborated on his previous account of the alleged torture of 
a Korean soldier in which he reports participation.  He 
reported that he and his friends were washing jeeps and 
somebody spotted a Korean man in the garbage dump, they tied 
him to a tree, and the other soldiers stuck him with a 
bayonet.  2003 Board hearing at 10-11.  He testified that he 
does not know if he actually struck the man with a bayonet, 
that he remembered running at him with the bayonet but that 
it was now all blurry and all he knows is that the man was 
tied to a tree.  Id. at 11.  He also testified that he did 
not know if the man was dead or alive.  Id.  

These added details are in the nature of the Veteran hedging 
his story in a manner so as not to implicate himself in what, 
from his earlier account, appeared to constitute a serious 
war crime.  

Through his own misidentification of the unit to which he was 
assigned while in Korea, there had been confusion in 
conducting research.  In attempting to clear up the confusion 
the following sequence of questions and answers took place.  

[Undersigned].  Okay.  Just for 
clarification purposes, what, regarding 
the first stressor, the Inchon Landing, 
do you remember what unit, do you 
remember at that time what, I know you 
were transferred a couple of time, but in 
the initial landing, what unit you 
belonged to?

[Veteran]. We wasn't in a unit them we 
had just come off the boat.  The boat had 
landed and we went over the side.  They 
sent out the ducks to pick us up, and 
then we didn't get to Wolmi Do Island 
until after I got off the beach.

[Undersigned] Okay, do you remember what 
boat-

[Representative]  It wasn't the actual 
Inchon, the original Inchon Landing it 
was how to get you, and you guys were 
being snipered.  

[Veteran] Right, right.  Because the 
original Inchon Landing is different.  
The Marines were bombing Wolmi Do Island.  
When I got to Wolmi Do Island, the 25the 
Division they had already taken the 
island.  
[representative].  I see. What you're 
saying it was like a sniper or something 
like that or maybe a machine gun nest -

[Veteran]  I don't know what it was.  All 
I know is that the sky was pink.  There 
was black gunpowder smoke.  The ship that 
we landed was shooting its big guns off 
of it.  And there was spray of bullets 
hitting the sand, around people, that 
they would run, and that's all I know is 
total confusion and everybody would run.  
That's all I remember.  

[undersigned].  Was there incoming 
artillery?

[Veteran].  Uh, not artillery like mortar 
rounds.  It was more like bullets, 
tracer, you know, tracer bullets that's 
right up like that.  Tracer bullets.  

Board hearing transcript at 12-13.  

This account is different than the Veteran's January account.  
In his earlier account he stated that he landed at the beach 
"with the sky lit up from artillery fire and tracer fire 
directly over our heads."  Here he testified that there was 
no incoming artillery fire, just tracer bullets.  

This testimony is also telling in what the Veteran refused to 
identify.  When asked what unit he was in when he 
participated in the attack, he reported that he was not in a 
unit.  Having already had his claim denied for lack of 
verification that the unit he had previously reported being 
attached to was not in Korea, the Veteran would have been 
acutely aware that VA would not simply take his word for the 
account but would research whatever unit he identified as 
being assigned to.  The safest route was to reply as he did, 
that he was not assigned to any unit, thereby foreclosing 
research that would prove him incorrect.  Also of note is 
that the Veteran did not identify the name of the ship that 
allegedly brought him to the beach assault on Inchon.  The 
Board has chosen the word "assault" here because that fits 
with the Veteran's report that the captain of the ship stated 
"This is it men.  This is war."  

This is rather astonishing given that the Veteran recounted 
in depth details as to his alleged stressors, including 
precisely where "[redacted]" was shot - in the forehead, 
"[redacted]'s occupation before joining the military (a piano 
teacher), and the brand of cigarette (Camel) that was 
allegedly laced with heroin and led to his addiction.  Again, 
by not identifying the ship which allegedly transported him 
to Inchon, the Veteran forecloses research which could prove 
the Veteran's story inaccurate.  

In June 2004, the Board remanded the issue to the RO for 
additional development, including for the RO to attempt to 
verify the Veteran's claimed stressors, such development to 
include contacting the USASCURR.  

In August 2004, the RO received a statement of the Veteran's 
alleged inservice stressors.  He described landing at the 
beach in Inchon, Korea in March 1952 on a troop ship of 4000 
men, small ships came to pick them up and when the ships hit 
the beach there were tracer bullets flying all over the 
place.  He reported that he saw his friend, [redacted], get shot 
in the head and that another friend named [redacted] was screaming 
"[redacted]" which the Veteran said was his nickname.  He also 
reported that there were "Big booms sounds from big guns or 
something going off constantly."  

Again, the Veteran has subtly changed his story, earlier his 
account was that there was "artillery fire and tracer fire 
directly over our heads and landing in the sand."  Now, 
having discovered that VA would not take his word for 
participation in a rather noted attack on Inchon because it 
occurred prior to his enlistment, the Veteran has scaled down 
his story to "big guns or something going off constantly."  

The Board finds that the Veteran is not believable in his 
accounts as the accounts shift to accommodate discovered 
inconsistencies with well known facts.  

As the second stressor the Veteran again reported that he was 
abandoned out in a field by a fellow soldier who wore a 
confederate flag on his helmet.  He reported that he was 
afraid, and both defecated and urinated in his pants.  He 
also reported that upon his return the following occurred:  

Then Sgt. [redacted], a Black Sgt. came a 
asked me where I had been.  I told him 
and started crying!!  He said "yeah they 
set you out"  I asked him what the 
meant??  They "set you out: to be 
killed!!  But you made it back! "here 
smoke this, it will calm you down", it 
was a Camel Cigarette tucked at the end.  
That was my first introduction to China 
White heroin.  Today I still get lost and 
confused when while driving or walking - 
my mind shifts back to that field.  

Of record is a PIES response indicating that morning reports 
of the 69th Chemical Company from March 1952 to May 1952 were 
searched but the only remark regarding the Veteran was that 
the Veteran had joined the unit.  Hence his report of the 
mine field incident is not verified and all necessary 
assistance on the part of VA to verify that incident has been 
accomplished.  

On an April 21, 2006 e-mail sent to the Veteran's 
representative at that time, Mr. Little, a VA employee stated 
as follows:  "He is claiming he came under fire during a 
beach landing at Inchon Korea in March 1952.  History 
timeline shows a beach landing at Inchon, Korea September 15, 
1950.  The Veteran was not in Korea in 1950."  

On April 24, 2006, Mr. Little responded explaining that the 
Veteran was not saying that he was involved in MacArthur's 
battle of Inchon but that he came under fire at Inchon.  Mr. 
Little went on to state the following:  "A number of ships 
attacked, and came under attack, prior to the "Armistice" 
of 1953.  In fact, the Haven anchored off the coast of Inchon 
to take on the wounded.  Also the transfer or soldiers from 
Inchon to Wolmi Do is consistent since Wolmi Do was one of 
the largest, North Korean strongholds that came under 
U.S/Allied attacks from 51-52.  Wolmi Do is a mere 1.5 to 2 
miles (estimated) from Inchon."  

A copy of a response from USACURR received in May 2006 
provides in pertinent part as follows:  

[T]here are no combat unit records 
available for the 69th Chemical Smoke 
Generation Company, or the 69th Chemical 
Company, or their higher headquarters, 
the 4th Chemical Generation Battalion for 
the year 1952.  A Morning Report (MR) 
search should be conducted concerning any 
casualties [the Veteran] lists in his 
claim.  On September 15, 1950 a U.S. 
Fleet of 230 vessels left from Japan for 
the beachhead at Inchon, Korea.  Inchon 
was 20 miles inland and has an inner and 
outer harbor with an Island, Wolmi-do 
protecting the harbors.  The First Marine 
Division carried out that assault.  We 
can find no record of any landing under 
fire at Inchon in 1952.  

Included in the record is a Morning Report dated April 6, 
1952 of the 69th Chemical Smoke Generator Company, sub 
command 4th Chemical Smoke General Battalion located at 
Inchon Korea which lists the Veteran's addition to the 
command.  

In essence, the Veteran's account is not true.  He repeatedly 
described a beach landing at Inchon, indeed, an "assault" 
landing at Inchon as he reported that the ship commander said 
"This is war" before they had even allegedly reached the 
beach in a duck.  But research by USASCURR revealed that 
there was no beach landing at Inchon in 1952.  Therefore, the 
Veteran's account of landing at Inchon under heavy fire, 
regardless of whether he said he landed in 1950 or took part 
in the "Inchon Invasion" is simply not credible.  The most 
probative evidence of record shows that there was no beach 
landing in 1952 and that the Veteran was attempting to 
contend early on that he was part a the invasion of North 
Korea in 1950, before he was in Korea.  

Not only is the Veteran's accounting not credible but it is 
clear to the Board that the Veteran has fabricated his 
account of events occurring at a beach landing at Inchon in 
1952.  The Board is well aware that the Veteran said that he 
was involved in an attack in 1952 and did not state that he 
was involved in an attack in 1950.  Be that as it may, the 
Veteran's description of the alleged attack is strikingly 
similar to the history of the 1950 attack.  The most likely 
reason for that similarity is obvious, the Veteran took an 
actual event and tried to fit it to his service.  

In summary, the Veteran started out in his pursuit of VA 
benefits alleging that medical treatment resulted in his 
addiction to narcotics, changed his story to one where he was 
addicted to narcotics because other soldiers introduced him 
to heroin by injection, modified that story to an account 
that the other soldiers introducing him to heroin by laced 
Camel cigarettes, inaccurately reported his treatment in June 
1953 as for addiction, started his reports of combat related 
stressors with descriptions of taking heavy fire at a beach 
landing in Inchon Korea two years after a famous battle 
occurred at that site, later explained that the battle he was 
in was not the famous one, but a later battle (a beach 
landing that research by the (USASCURR failed to disclose), 
and finally reported that the sky lit up with artillery fire 
and tracer bullet fire right over his head to one where there 
was no artillery but only tracer bullets.  

The Veteran is not credible, he modifies his accounts of 
alleged events during service in response to VA's denial of 
his claim and then changes them again when research proves 
him inaccurate or when he forget his prior statements.  He 
has demonstrated a character for untruthfulness.  As his 
diagnosis of PTSD is entirely dependent on his reports of 
entirely subjective symptoms, even that diagnosis is of 
little value, although the Board does acknowledge that he has 
a diagnosis.  What is certainly of no value is his account of 
events during service.  His reported combat related stressors 
are not credible nor is his account that he engaged in combat 
with the enemy.  His alleged stressors of abandonment in a 
field by a racist soldier and of racially motivated 
intimidation are not verifiable verifiable by a search of any 
records and he has not identified any other source of 
verification.  The Veteran is not credible and his statements 
at this point provide evidence against his case.  Further 
stressor development will not provide a basis to grant this 
claim because any stressor development must be based on the 
Veteran's statements, which can not be believed.  

Based on these findings, the Board must deny this appeal.  
There is no reasonable doubt to be resolved in this matter.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  
The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice regarding assignment of disability 
ratings and effective dates if the benefit sought is awarded.

VCAA notice letters were sent to the Veteran in December 2004 
and March 2006.  The earlier letter informed the Veteran of 
the evidence needed to substantiate his claim and of his and 
VA's respective duties in obtaining evidence.  The later 
letter provided notice as to assignment of disability ratings 
and effective dates, in the event that service connection was 
established.  Although the letters were sent after the 
initial adjudication by the RO, the timing defect was cured 
by issuance of a November 2006 Supplemental Statement of the 
Case readjudicating the claim after the Veteran had a 
meaningful opportunity to participate in the development of 
his claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

The Board is aware that, in cases such as this where a 
veteran's military records are presumed destroyed though no 
fault of the Veteran, a duty exists on VA's part to advise 
the Veteran that alternate methods of supporting his claim 
will be considered.  Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  This would typically be evidence from persons with 
whom the Veteran served attesting to injuries or disease 
suffered by the Veteran during service.  In this case, there 
is no indication that VA informed the Veteran that he could 
submit evidence from eyewitnesses to the events he has 
described as stressors.  However, given the nature of the 
alleged stressors, the response from USASCURR that no beach 
landing occurred in 1952 at Inchon, and the Veteran's 
demonstrated lack of credibility, this lack of notice was not 
prejudicial to the Veteran and does not justify a remand to 
provide such notice.  See generally Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  

Here the beach landing that the Veteran alleges as giving 
rise to two of his stressors is shown to not have occurred 
and therefore any statement offering to verify those 
stressors would be of no value.  As to the reports of the 
Korean man bayonetted by U.S. soldiers, it is beyond belief 
that the participants in that alleged crime would acknowledge 
such participation.  Similarly, the Veteran's reports of 
racism directed against him include that the witnesses to 
these events (stranding the Veteran in a field) provided the 
Veteran with heroin and therefore it is extremely unlikely 
that anyone would admit to that crime.  

Moreover, the Veteran is represented by counsel, who cited 
extensively to statute, regulation, and case law in a March 
2010 Brief in support of the Veteran's claim.  Yet, the 
Veteran's representative included a statement that he was 
enclosing evidence and argument but none of that evidence 
consisted of any verification of stressors by any individual.  
He also reported that the Veteran had nothing else to submit.  

For the reasons just explained, it would be a waste of 
resources to delay adjudication of this appeal to provide the 
Veteran with additional notice.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has secured all available service treatment records, a 
morning report, Social Security Administration Records, and 
VA treatment records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist the Veteran in obtaining 
existing evidence has been met.  38 U.S.C.A. § 5103A.  

An expert opinion has not been obtained in this case and a VA 
examination has not been afforded the Veteran.  Lacking is 
the second factor listed above.  The evidence does not 
establish that the alleged inservice stressors occurred.  
Hence, VA has no duty to provide an examination in this case.  
Of note is that an examination could not substantiate the 
Veteran's claim.  

The Board is also satisfied as to compliance with its 
instructions from the June 2004 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


